PER CURIAM.
We reverse that portion of the final judgment which awarded the full amount of a decorating allowance fund to Amerivend Corporation and we remand with directions for the court to equitably allocate those proceeds. For some three years beyond the original contract period, a benefit was conferred and retained and the trial court, on remand, should consider the value thereof. See Peoples Nat’l. Bank of Commerce v. First Union Nat’l. Bank, 667 So.2d 876 (Fla. 3d DCA 1996). In all other respects, the judgment under review is affirmed.